Citation Nr: 0837312	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  02-03 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans Affairs (VA) death benefits.  


REPRESENTATION

Appellant represented by:	John L. Cameron, Attorney  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
December 1963.  He died in June 2001.  The appellant asserts 
she is the surviving spouse of the veteran.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 administrative decision of the 
Montgomery, Alabama, VA Regional Office (RO) that determined 
the appellant is not the surviving spouse of the veteran.

In April 2003, the Board granted the appellant's motion to 
have her case advanced on the Board's docket.  Thereafter, in 
an April 2003 decision, the Board denied the appellant's 
claim of entitlement to recognition as the veteran's 
surviving spouse for VA death benefit purposes.

The appellant appealed the Board's April 2003 decision to the 
United States Court of Appeals for Veterans Claims (Court). 
In a June 2006 order, the Court affirmed the Board's April 
2003 decision.  In an August 2006 order, the Court granted 
the appellant's motion to reconsider the Court's June 2006 
order, and in its stead, the Court issued an order vacating 
and remanding the April 2003 Board decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Court's 2006 Order, VA was directed to send the 
appellant and her attorney a letter explaining VA's duties to 
notify and assist.  The Board remanded the case to the RO in 
October 2007 to comply with the Court's instruction.  In 
January 2008, the RO sent a letter to the appellant and her 
attorney in an apparent attempt to comply with the Board's 
remand.  This letter, however, primarily discussed the 
criteria necessary to establish entitlement to dependency and 
indemnity compensation benefits.  While this is the benefit 
the appellant ultimately seeks, the issue under appeal is 
whether she should be recognized as the veteran's surviving 
spouse, which status is required before any other 
consideration need be addressed.  Although in this regard, 
the 9 page letter the RO sent did include 4 lines which set 
out the Board's 2003 finding the evidence did not establish 
the appellant's common law marriage with the veteran, there 
was no description of what evidence could have established 
such a relationship.  Additional notice should be provided.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant and 
her attorney a letter explaining the VA's 
duties to notify and assist the appellant 
with her claim.  The letter must explain, 
what, if any, information or evidence not 
previously provided to the Secretary is 
necessary to substantiate the claim.  It 
should identify the type of evidence that 
could show that the veteran and the 
appellant established a common law 
marriage at some point after their 
divorce in June 1982 and lived 
continuously thereafter until the 
veteran's death.  The letter should also 
specifically inform the appellant and her 
attorney of which portion of the evidence 
is to be provided by the claimant and 
which part, if any, the RO will attempt 
to obtain on her behalf.

2.  Then, the RO should readjudicate the 
appellant's claim.  If the benefits 
sought on appeal are not granted, the RO 
should issue the appellant and her 
attorney a supplemental statement of the 
case and provide them an opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



